In the

       United States Court of Appeals
                     For the Seventh Circuit
                         ____________________
No. 15-2667
UNITED STATES OF AMERICA,
                                                         Plaintiff-Appellee,

                                      v.

ROY K. SHANNON, JR.,
                                                     Defendant-Appellant.
                         ____________________

            Appeal from the United States District Court for the
              Northern District of Illinois, Eastern Division.
             No. 1:14-cr-00074 — Matthew F. Kennelly, Judge.
                         ____________________

       ARGUED MAY 31, 2016 — DECIDED SEPTEMBER 7, 2016
                         ____________________

  Before EASTERBROOK and WILLIAMS, Circuit Judges and
YANDLE, District Judge. ∗
   YANDLE, District Judge. Following a bench trial, Roy
Shannon, Jr. was found guilty of one count of conspiracy to
commit wire fraud, two counts of identity theft, and two
counts of aggravated identity theft. Shannon was sentenced


   ∗   Of the Southern District of Illinois, sitting by designation.
2                                                      No. 15-2667

to 14 months on Counts 1, 2 and 3, to run concurrently with
each other, and 24 months on Counts 4 and 5, to run concur-
rently with each other, but consecutively as to Counts 1–3.
Shannon’s total prison sentence amounted to 38 months of
incarceration followed by a 3 year term of supervised re-
lease.
    On appeal, Shannon challenges his conviction and sen-
tence, arguing first that the Government’s evidence was
heavily dependent of the uncorroborated testimony of Mar-
cus Taylor, a cooperating witness with “powerful motivation
to falsify.” As such, Shannon contends that the evidence was
insufficient to establish beyond a reasonable doubt that he is
guilty of the charged offenses. Secondly, Shannon challenges
the district court’s application of a 2-level Sentencing Guide-
lines enhancement for the organizer or leader of a criminal
enterprise. 1 We reject both challenges and affirm his convic-
tion and sentence.
                          I. Background
    On October 9, 2014, a federal grand jury returned a five
count second superseding indictment charging Shannon
with one count of conspiracy to commit wire fraud (Count
1); two counts of identity theft (Counts 2 and 3); and two
counts of aggravated identity theft (Counts 4 and 5). On No-
vember 3, 2014, the case proceeded to a bench trial before the
district judge during which the judge heard testimony from
Marcus Taylor, seven identity theft victims, two FBI case
agents, an FBI fingerprint examiner, a computer forensic ex-



    1 Shannon has withdrawn his argument that he received ineffective
assistance of counsel at trial.
No. 15-2667                                                     3

aminer, an IRS records custodian, a bank custodian and a
phone records custodian.
    At trial, the Government produced evidence that from
November 2013 through February 2014, Shannon conspired
with James Williams to devise and undertake a scheme to
obtain money from the IRS through fraud and deceit. Shan-
non and Williams agreed to obtain stolen identities and to
fraudulently obtain tax refunds by using those identities to
file false and fraudulent tax returns—with the assistance of
Marcus Taylor, an accountant. Shannon and Williams ob-
tained 107 stolen identities, and provided those to Taylor,
directing him to use the stolen identities to prepare and file
false tax returns. Unbeknownst to Shannon and Williams,
Taylor was cooperating with the United States Government.
Taylor approached the FBI after discovering that Shannon
had been having an affair with his (Taylor’s) wife. Thereafter,
under the supervision of the FBI, Taylor recorded four meet-
ings and three phone calls between himself and Shannon. At
the conclusion of the 4-day trial, Shannon was convicted on
all counts.
                          II. Analysis
A. Conviction
    This Court has held repeatedly that a guilty verdict will
only be overturned if the Court concludes, “[I]n a light a
most favorable to the prosecution, that no rationale trier of
fact could have found the defendant guilty beyond a reason-
able doubt.” See United States v. Wasson, 679 F.3d 938 (7th Cir.
2012); Jackson v. Virginia, 443 U.S. 307, 318–319 (1979); United
States v. Doody, 600 F.3d 752, 753 (7th Cir. 2010). This is a high
bar—establishing that the evidence is insufficient is a nearly
4                                                 No. 15-2667

insurmountable task. See United States v. Taylor, 637 F.3d 812,
815 (7th Cir. 2011).
    Shannon asserts that the district court placed “undue re-
liance” on the testimony of Marcus Taylor which lacked suf-
ficient credibility. Specifically, Shannon points out that Tay-
lor testified pursuant to a grant of immunity and argues that
his testimony was significantly motivated by his personal
resentment against Shannon, based on his belief that Shan-
non had an affair with his (Taylor’s) wife. Moreover, Shan-
non contends that he would not have been found guilty
without Taylor’s “tainted” testimony.
   The Government maintains that the district court correct-
ly weighed the evidence and that Taylor’s testimony was
substantially corroborated by the testimony of several other
witnesses as well as by video and audio recorded evidence.
Additionally, the Government argues that the district judge
admittedly considered Taylor’s testimony with skepticism
and, in light of the other evidence presented, appropriately
concluded that the Government proved Shannon’s guilt be-
yond a reasonable doubt. We agree.
    The district court was clearly aware of Taylor’s credibil-
ity problems and observed, “[t]here is no question Mr. Tay-
lor had and has a very significant motive to, for want of a
better word, bury Mr. Shannon.” With that in mind, the
court proceeded to identify and assess other factors that it
viewed as corroborating Taylor’s testimony, including: re-
cordings of interactions between Shannon, Taylor and Wil-
liams; the laptop Shannon gave to Taylor which contained a
list of victim names and identifying information including
dates of birth and social security numbers; the masking
software installed on the laptop; and the degree to which
No. 15-2667                                                   5

Shannon tried to exert control over Taylor. On these facts,
the district court’s finding of guilt beyond reasonable doubt
is not subject to reversal.
B. Sentencing Guidelines Enhancement
    Shannon’s sentencing took place over the course of three
days during which the district court heard and ruled on the
objections to the Presentence Investigation Report (“PSR”),
including Shannon’s objection regarding his leadership role.
The Government argued that a 4-level enhancement applied
under Guideline § 3B1.1(a) based on evidence showing
Shannon to be the leader or organizer of the conspiracy. The
probation office agreed that Shannon planned and organized
the scheme, but recommended a 2-level enhancement in-
stead because the number of people involved in the conspir-
acy qualified Shannon as a supervisor under § 3B1.1(c). The
court found that based on the weight of the evidence, Shan-
non was a supervisor of the criminal activity.
    We review the district court’s underlying factual findings
with respect to the application of a sentencing enhancement
for clear error. See United States v. Harris, 791 F.3d 772, 778
(7th Cir. 2015). We review de novo the facts used to reach said
judgment. Id. at 778. U.S.S.G. § 3B1.1(c) provides, in part,
that “[i]f the defendant was an organizer, leader, manager,
or supervisor in any criminal activity other than described
[in subsections (a) and (b)] increase by 2 levels.” Under
§ 3B1.1(c), a manager or supervisor is one who, “[e]xercise[s]
control and authority over another,” such as “[w]hen he
‘tells people what to do and determines whether they’ve
done it.’” See United States v. Dade, 787 F.3d 1165, 1167 (7th
Cir. 2015) (quoting United States v. Figueroa, 682 F.3d 694, 697
(7th Cir. 2012)).
6                                                 No. 15-2667

   Here, there was evidence that Shannon assigned his co-
conspirators their roles within the conspiracy. He also re-
cruited his co-conspirators and brought them together for
purposes of executing the fraudulent scheme. There is also
evidence that shows Shannon exerted significant control
over his co-conspirators and their actions in furtherance of
the scheme. In one instance, when Taylor asked Shannon if
he should continue filing the bogus returns after having al-
ready filed a first batch, Shannon gave the “green light.” In
that same exchange, Shannon said that “[i]f my money gets
fucked up, I’m gonna kill everybody involved …”.
   By all indications, the district court appropriately consid-
ered the relevant facts in concluding that the preponderance
of the evidence supported a finding that Shannon was a
“supervisor” under § 3B1.1(c) of the Sentencing Guidelines.
The court did not err.
                       III. Conclusion
    We AFFIRM Shannon’s conviction and sentence.